BRYAN SCHRODER
United States Attorney

JACK S. SCHMIDT
Assistant United States Attorney
Federal Building and U.S. Courthouse
709 West 9th Street, Room 937
Post Office Box 21627
Juneau, Alaska 99802
Phone: (907) 796-0400
Fax: (907) 796-0409
E-mail: jack.schmidt@usdoj.gov

Attorneys for Plaintiff

                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,                   )   Case No. 1:20-cr-00004-TMB-MMS
                                              )
                          Plaintiff,          )   COUNT 1:
                                              )   FELON IN POSSESSION OF
           vs.                                )   FIREARMS AND AMMUNITION
                                              )     Vio. of 18 U.S.C. §§ 922(g)(1) and
  HERMAN JOSEPH BROWN III,                    )   924(a)(2)
                                              )
                          Defendant.          )   CRIMINAL FORFEITURE
                                              )   ALLEGATION:
                                              )     18 U.S.C. § 924(d)(1), 28 U.S.C. §
                                              )   2461(c), and Rule 32.2(a)
                                              )

                                       INFORMATION

       The United States Attorney charges that:

                                         COUNT 1

       On or about January 23, 2020, in or near Ketchikan, within the District of Alaska,

the defendant, HERMAN JOSEPH BROWN III, having knowingly been convicted of the



       Case 1:20-cr-00004-TMB-MMS Document 1 Filed 07/10/20 Page 1 of 3
following crime punishable by imprisonment for a term exceeding one year, did

knowingly possess, in and affecting interstate and foreign commerce, firearms and

ammunition, to wit:

       1.     Shotgun, Mossberg, Model: 590, Cal: 12 gauge;

       2.     136 rounds of 9mm caliber ammunition;

       3.     2,741 rounds of .223 caliber ammunition

       4.     115 rounds of .45 ACP caliber ammunition; and

       5.     117 rounds of 12 gauge caliber ammunition.

                                        Convictions


   Conviction Date            Offense                  Court              Case No.
                            Misconduct
                                                  State of Alaska,
                            Involving a
                                                   First Judicial
  January 31, 2018           Controlled                                1KE-17-498 CR
                                                    District, at
                          Substance in the
                                                     Ketchikan
                           Third Degree

       All of which is in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

                       CRIMINAL FORFEITURE ALLEGATION

       Upon conviction of Count 1 of this Information, the defendant, HERMAN

JOSEPH BROWN III shall forfeit to the United States pursuant to Title 18 U.S.C. §

924(d)(1), and Title 28 U.S.C. § 2461(c), any firearms and ammunition involved or used

in the commission of the offense, including but not limited to:

       1.     Shotgun, Mossberg, Model: 590, Cal: 12 gauge, S/N U551242;

       2.     136 rounds of 9mm caliber ammunition;


U.S. v. BROWN III
1:20-cr-000__-TMB-MMS                    Page 2 of 3
      Case 1:20-cr-00004-TMB-MMS Document 1 Filed 07/10/20 Page 2 of 3
      3.     2,741 rounds of .223 caliber ammunition

      4.     115 rounds of .45 ACP caliber ammunition,

      5.     117 rounds of 12 gauge caliber ammunition, and

      6.     Various unregistered firearms, magazines, and explosive materials.

      All pursuant to 18 U.S.C. § 924(d)(1), 28 U.S.C. § 2461(c), and Rule 32.2(a),

Federal Rules of Criminal Procedure.

      RESPECTFULLY submitted on this 10th day of July, 2020, at Juneau, Alaska.


                                                BRYAN SCHRODER
                                                United States Attorney


                                                s/ Jack Schmidt
                                                JACK S. SCHMIDT
                                                Assistant United States Attorney
                                                United States of America




U.S. v. BROWN III
1:20-cr-000__-TMB-MMS                  Page 3 of 3
      Case 1:20-cr-00004-TMB-MMS Document 1 Filed 07/10/20 Page 3 of 3
